UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22530 Salient MLP & Energy Infrastructure Fund (Exact name of registrant as specified in charter) 4265 San Felipe, Suite 800, Houston, TX 77027 (Address of principal executive offices) (Zip code) (Name and address of agent for service) John A. Blaisdell 4265 San Felipe, Suite 800, Houston, TX 77027 (Name and address of agent for service) 713-993-4675 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2014 Item 1. Schedule of Investments. Salient MLP & Energy Infrastructure Fund Consolidated Schedule of Investments February 28, 2014 (Unaudited) Shares/Units Fair Value Master Limited Partnerships and Related Companies - 147.9% Coal - 2.2% United States - 2.2% Alliance Holdings GP, L.P. (1)(2)(3) $ Crude/Natural Gas Production - 5.2% United States - 5.2% Memorial Production Partners LP (1)(2)(3) Western Gas Equity Partners, LP (2) Crude/Refined Products Pipelines - 46.9% United States - 46.9% Arc Logistics Partners LP (2) Crestwood Midstream Partners, L.P. (2)(3) Enbridge Energy Management, L.L.C. (2)(4) Kinder Morgan, Inc. (2) Kinder Morgan Management, LLC (2)(3)(4) Magellan Midstream Partners, L.P. (1)(2)(3) Plains All American Pipeline, L.P. (1)(2)(3) Plains GP Holdings, L.P. (2) Rose Rock Midstream, L.P. (2)(3) Summit Midstream Partners, LP (2)(3) Electric Utilities - 3.6% United States - 3.6% NRG Yield, Inc. (2) Natural Gas Gathering/Processing - 40.1% United States - 40.1% Atlas Energy, L.P. (2)(3) Crosstex Energy, Inc. (2) Crosstex Energy, L.P. (2)(3) DCP Midstream Partners, LP (2)(3) EMG Utica I Offshore Co-Investment, L.P. (3)(5)(6)(7)(8) Linn Co LLC (2) MarkWest Energy Partners, L.P. (2)(3) NGL Energy Partners, LP (2)(3)(5)(6) Targa Resources Corp. (2) Targa Resources Partners L.P. (2)(3) Williams Companies, Inc. Natural Gas/Natural Gas Liquids Pipelines - 29.3% United States - 29.3% Buckeye Partners, L.P. (3) El Paso Pipeline Partners, L.P. (1)(2)(3) Energy Transfer Equity, L.P. (1)(2)(3) Enterprise Products Partners L.P. (1)(2)(3) EQT Midstream Partners, LP (2)(3) ONEOK, Inc. (2) Oil, Gas & Consumable Fuels - 1.6% United States - 1.6% AIM Water LLC (3)(5)(6)(7) Refined/Marketed Transportation Fuels - 1.4% United States - 1.4% CVR Energy, Inc. Shipping - 13.6% Bermuda - 4.8% Golar LNG Partners LP (2) United Kingdom - 1.7% Seadrill Partners LLC (2) United States - 7.1% Capital Product Partners L.P. (2)(3) Dynagas LNG Partners, LP (2) Navios Maritime Partners, L.P. (2) Transportation Infrastructure - 4.0% United States - 4.0% Macquarie Infrastructure Company LLC (2) Total Master Limited Partnerships and Related Companies (Cost $241,246,778) $ Principal Amount/Shares Corporate Bonds - 0.9% Fair Value Natural Gas Gathering/Processing - 0.9% United States - 0.9% American Energy - Utica, 7.50%, 03/01/2021 (4)(9) $ $ Total Corporate Bonds (Cost $2,000,000) $ Short-Term Investment - 2.6% United States Investment Company - 2.6% Invesco Short-Term Treasury Portfolio Fund - Institutional Class, 0.01% (1) (Cost $5,634,641) $ Total Investments - 151.4% (Cost $248,881,419) Credit Facility - (49.0%) (10) ) Other Assets and Liabilities - (2.4%) ) Total Net Assets Applicable to Common Shareholders - 100.0% $ All percentages disclosed are calculated by dividing the indicated amounts by net assets applicable to common shareholders. All or a portion of these securities are held by the Salient MLP & Energy Infrastructure Fund, Inc. (the "Subsidiary") the wholly owned C-Corporation. All or a portion of these securities are held as collateral pursuant to the line of credit agreement.As of February 28, 2014 the total value of securities held as collateral for the line of credit agreement was $260,635,362. Non-income producing security. Distributions are paid-in-kind. Securities have been fair valued in good faith using fair value procedures approved by the Board of Trustees and represents 5.82% of net assets applicable to common shareholders. See note to Consolidated Schedule of Investments for further information. Restricted security is exempt from registration under the Securities Act of 1933. The security may be resold in transactions exempt from registration, normally to qualified institutional buyers.See note 2 to Consolidated Schedule of Investments for further information. Security has been deemed illiquid by the Adviser based on procedures approved by the Board of Trustees and represents 5.05% of net assets applicable to common shareholders. See note 2 toConsolidated Schedule of Investmentsfor further information. Affiliated investment for which ownership exceeds 25% of partners' capital. Security exempt from registration under Rule 144A of the Securities Act of 1933.This Security may be sold in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2014, the aggregate value of this security was $2,001,556, representing 0.9% of net assets.This security has been deemed liquid based on procedures approved by the Board of Trustees. A portion of this credit facility is maintained in the Subsidiary.See footnote 4 in the notes to Consolidated Schedule of Investments for further information. See accompanying Notes to Consolidated Schedule of Investments Salient MLP & Energy Infrastructure Fund Consolidated Schedule of Investments February 28, 2014 (Unaudited) Written Call Options held at February 28, 2014 Written Call Options Expiration Date Strike Price Agreements Fair Value Buckeye Partners, L.P. March 2014 $ Williams Companies, Inc. March 2014 Total Written Call Options (Premiums received $406,161) $ Salient MLP & Energy Infrastructure Fund Consolidated Schedule of Investments, continued February 28, 2014 (Unaudited) Futures Contracts held at February 28, 2014 Description Expiration Date Number of Contracts Notional Amount at Value Unrealized Appreciation (Depreciation) E-mini S&P 500 Index March 2014 $ ) $ ) WTI Crude (1) April 2014 ) ) $ ) $ ) Salient MLP & Energy Infrastructure Fund Consolidated Schedule of Investments, continued February 28, 2014 (Unaudited) Open Total Return Swap Agreements at February 28, 2014 -Short Positions Underlying Instrument Counterparty Maturity Date Notional Amount at Value Unrealized Gain (Loss) Salient MLP1 Basket (1) Morgan Stanley 2/22/2016 ) $ $ ) (1) This position is held by the Salient MLP & Energy Infrastructure Fund, Inc. (the "Subsidiary") The whollyowed C-Corporation. SALIENT MLP & ENERGY INFRASTRUCTURE FUND Notes to Consolidated Schedule of Investments February 28, 2014 (Unaudited) (1) ORGANIZATION Salient MLP & Energy Infrastructure Fund (the “Fund”),a Delaware statutory trust registered under the Investment Company Act of 1940, as amended (the “1940 Act”), commenced operations on May 25, 2011 as a non-diversified, closed-end management investment company. The Fund is authorized to issue an unlimited number of common shares of beneficial interest (“Common Shares”), which may be issued in more than one class or series.The Fund’s Common Shares are listed on the New York Stock Exchange (“NYSE”) under the symbol “SMF.” The Fund’s objective is to provide a high level of total return with an emphasis on making quarterly cash distributions to its common shareholders. The Fund seeks to achieve its investment objective by investing at least 80% of its total assets in securities of master limited partnerships (“MLPs”) and energy infrastructure companies. The board of trustees (each member thereof a “Trustee” and, collectively the “Board”) is authorized to engage an investment adviser, and pursuant to an investment management agreement (the “Investment Management Agreement”), it has selected Salient Capital Advisors, LLC (the “Adviser”) to manage the Fund’s portfolio and operations. The Adviser is a Texas limited liability company that is registered as an investment adviser under the Investment Advisers Act of 1940, as amended. Under the Investment Management Agreement, the Adviser is responsible for the establishment of an investment committee (the “Investment Committee”), which is responsible for developing, implementing, and supervising the Fund’s investment program subject to the ultimate supervision of the Board. Under the Fund’s organizational documents, the Fund’s officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, in the normal course of business, the Fund may enter into contracts that provide general indemnification to other parties.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred, and may not occur.However, based on experience, management expects the risk of loss to be remote. The Fund may invest up to 25% of its total assets in the Salient MLP & Energy Infrastructure Fund, Inc. a wholly owned subsidiary (the “Subsidiary”) that was formed on May 2, 2011. The Subsidiary, which is organized under the laws of the state of Delaware, is controlled by the Fund, and is therefore consolidated in the Fund’s Consolidated Schedule of Investments. The Fund invests in the Subsidiary in order to gain additional exposure to the investment returns of the MLP markets, within the limitations of the federal tax law requirements applicable to regulated investment companies (“RIC”). Where the context requires, the “Fund” includes both the Fund and the Subsidiary. SALIENT MLP & ENERGY INFRASTRUCTURE FUND Notes to Consolidated Schedule of Investments, continued February 28, 2014 (Unaudited) (2) SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND PRACTICES (a) BASIS OF ACCOUNTING These Consolidated Schedule of Investments has been prepared in conformity with generally accepted accounting principles in the United States of America (“U.S. GAAP”), and reflects the financial position of the Fund and its Subsidiary on a consolidated basis. All intercompany accounts and transactions have been eliminated in consolidation. (b) CASH EQUIVALENTS The Fund considers all unpledged temporary cash investments with a maturity date at the time of purchase of three months or less to be cash equivalents. (c) PORTFOLIO SECURITIES TRANSACTIONS Security transactions are accounted for on a trade date basis.Realized gains and losses are reported using the specific identification cost basis. (d) INVESTMENT VALUATION The valuation of the Fund’s investments is determined each day based on the most recent close of regular session trading on the NYSE and reported by U.S. Bancorp Fund Services, LLC, the Fund’s independent administrator (“Administrator”). The Board has formed a valuation committee (the “Board Valuation Committee”) that is responsible for overseeing the Fund’s valuation policies, making recommendations to the Board on valuation-related matters, and overseeing implementation by the Adviser of the Fund’s valuation policies. The Board has authorized the Adviser, to establish a valuation committee of the Adviser (“Adviser Valuation Committee”).The function of the Adviser Valuation Committee, subject to oversight of the Board Valuation Committee and the Board, is generally to review the Fund’s valuation methodologies, valuation determinations, and any information provided to the Adviser Valuation Committee by the Adviser or the Fund’s Administrator. To the extent that the price of a security cannot be determined applying the methods described below, the Adviser Valuation Committee in conjunction with the Administrator will determine the price of the security pursuant to the fair value procedures approved by the Board. SALIENT MLP & ENERGY INFRASTRUCTURE FUND Notes to Consolidated Schedule of Investments, continued February 28, 2014 (Unaudited) Investments currently held by the Fund are valued as follows: ● SECURITIES LISTED ON A SECURITIES EXCHANGE OR OVER-THE-COUNTER EXCHANGES – In general, the Fund values those securities at their last sale price on the exchange or over-the-counter market on the valuation date. If the security is listed on more than one exchange, the Fund uses the price from the exchange that it considers to be the principal exchange on which the security is traded. If there have been no sales for that day on the exchange where the security is principally traded, then the price of the security will be the mean of the closing “bid” and ”ask” prices on the valuation day on the relevant exchange. Securities listed on the NASDAQ will be valued at the NASDAQ Official Closing Price on the valuation date, which may not necessarily represent the last sale price. PUBLICLY-TRADED EQUITY SECURITIES ACQUIRED IN A DIRECT PLACEMENT TRANSACTION – Such securities may be subject to restrictions on resale that can affect the security’s liquidity and fair value. Such securities that are convertible or otherwise will become freely tradable will be valued based on the market value of the freely tradable security less an applicable restriction discount.Generally, the discount willinitially be equal to the discount at which the Fund purchased the securities and thereafter will be periodically reassessed and likely reduced over the anticipated restricted period.Equity securities are typically categorized as Level 1 or 2 in the fair value hierarchy based on the level of inputs utilized in determining the value of such investments. ● DERIVATIVES – Exchange traded futures contracts are valued using quoted final settlement prices from the national exchange on which they are principally traded and are typically categorized as Level 1 in the fair value hierarchy. If no such price is reported by such exchange on the valuation date, the Adviser Valuation Committee will determine the fair value in good faith using information that is available at such time. Such fair valued investments are typically categorized as Level 2 or Level 3 in the fair value hierarchy, based upon the inputs used to value the investments. Options that are listed on a securities exchange are generally valued at the closing “bid” and “ask” prices for options held long and short, respectively on the valuation date and are typically categorized as Level 1 in the fair value hierarchy. If no such bid or ask price is reported, the position valued at the last sales price on the valuation date. If no such sales price is reported by such exchange on the valuation date, the Adviser Valuation Committee in conjunction with the Independent Administrator will determine the fair value in good faith using information that is available at such time. Such fair valued investments are typically categorized as Level 2 or Level 3 in the fair value hierarchy, based upon the inputs used to value the investments. Options traded on an over-the-counter market are generally valued using the midpoint of the closing bid and ask prices provided by an independent pricing service.If a quotation is not available from the independent pricing service, the price is obtained from a broker (typically the counterparty to the option) on the valuation date.If no such price is available on the valuation date, the Adviser Valuation Committee in conjunction with the Independent Administrator will determine the fair value of such options in good faith using information that is available at such time. Such fair valued options are typically ategorized as Level 2 or Level 3 in the fair value hierarchy, based upon the inputs used to value the investments. Non exchange-traded derivatives, such as swap agreements, are valued based on procedures approved by the Board and are typically categorized as Level 2 in the fair value hierarchy. Credit default swaps and total return swaps are generally fair valued using evaluated quotes provided by an independent pricing service. If a quotation is not available from the independent pricing service, the price is obtained from a broker (typically the counterparty to the swap agreement) on the valuation date. ● SECURITIES NOT ACTIVELY TRADED – The value of securities, derivatives or synthetic securities that are not generally traded on an exchange are determined by obtaining quotes from broker that normally deal in such securities or by an unaffiliated pricing service that may use actual trade data or procedures using market indices, matrices, yield curves, specific trading characteristics of certain groups of securities, pricing models or a combination of these procedures. In each of these situations, valuations are typically categorized as Level 2 in the fair value hierarchy. Securities for which independent pricing services are not available are valued at fair value pursuant to the fair valuation procedures approved by the Board and are typically categorized as Level 2 or Level 3 in the fair value hierarchy. ● INVESTMENT FUNDS – Investments in investment limited partnerships and shares in unregistered investment funds (“Investment Funds”) for which a market value is not available will generally be valued using the partner’s capital or net asset value ("NAV") as a practical expedient, as reported by the investment fund managers or the administrators of such Investment Funds. These Investment Funds value their underlying investments in accordance with policies established by such Investment Funds. Prior to investing in any Investment Fund, the Adviser Valuation Committee, as part of the due diligence process, conducts a review of the valuation methodologies employed by the Investment Fund to determine whether such methods are appropriate for the asset types. The Adviser Valuation Committee will consider whether it is appropriate, in light of the relevant circumstances, to value shares at NAV as reported by an Investment Fund for valuation purposes, or whether to adjust such reported value to reflect an adjusted fair value. Because of the inherent uncertainty of valuation, fair value may differ significantly from the value that would have been used had readily available markets for the investments in Investment Funds existed. The Fund’s investments in Investment Funds are subject to the terms and conditions of the respective operating agreements and offering memoranda of such Investment Funds. Investment Funds are typically categorized as Level 2 or Level 3 in the fair value hierarchy based upon liquidity. ● OTHER – Investments in private placement securities and other securities for which market quotations are not readily available will be valued in good faith by using fair value procedures approved by the Board. Such fair value procedures may consider among other factors discounts to publicly traded issues, time until conversion date, securities with similar yields, quality, type of issue, coupon, duration and rating, and an analysis of the issuer’s financial statements and reports. If events occur that affect the value of the Fund’s securities before the net asset value has been calculated, the securities so affected will generally be priced using fair value procedures. Such investments are typically categorized as Level 2 or Level 3 in the fair value hierarchy based upon the level of inputs utilized in determining the value of such investments. SALIENT MLP & ENERGY INFRASTRUCTURE FUND Notes to Consolidated Schedule of Investments, continued February 28, 2014 (Unaudited) (e) FOREIGN CURRENCY The accounting records of the Fund are maintained in U.S. dollars.Foreign currency amounts are translated into U.S. dollar amounts at current exchange rates on the date of valuation.Purchases and sales of investments denominated in foreign currencies are translated into U.S. dollar amounts at the exchange rate on the respective dates of such transactions. (f) MASTER LIMITED PARTNERSHIPS Entities commonly referred to as MLPs are generally organized under state law as limited partnerships or limited liability companies.The Fund and Subsidiary invest in MLPs receiving partnership taxation treatment under the Internal Revenue Code of 1986, as amended (the “Code”), and whose interest or “units” are traded on securities exchanges like shares of corporate stock.To be treated as a partnership for U.S. federal income tax purposes, an MLP whose units are traded on a securities exchange must receive at least 90% of its income from qualifying sources such as interest, dividends, real property rents, gains on dispositions of real property, income and gains from mineral or natural resources activities, income and gains from the transportation or storage of certain fuels, and, in certain circumstances, income and gains from commodities or futures, forwards and options on commodities.Mineral or natural resources activities include exploration, development, production, processing, mining, refining, marketing and transportation (including pipelines) of oil and gas, minerals, geothermal energy, fertilizer, timber or industrial source carbon dioxide.An MLP consists of a general partner and limited partners (or in the case of MLPs organized as limited liability companies, a managing member and members).The general partner or managing member typically controls the operations and management of the MLP and has an ownership stake in the partnership or limited liability company.The limited partners or members, through their ownership of limited partner or member interests, provide capital to the entity, are intended to have no role in the operation and management of the entity and receive cash distributions.The Fund’s investments in MLPs consist only of limited partner or member interests ownership.The MLPs themselves generally do not pay U.S. federal income taxes.Thus, unlike investors in corporate securities, direct MLP investors are generally not subject to double taxation (i.e., corporate level tax and tax on corporate dividends).Currently, most MLPs operate in the energy and/or natural resources sector. (g) RESTRICTED AND ILLIQUID SECURITIES The Fund may invest up to 50% of its total assets in unregistered or otherwise restricted securities of which up to 10% may be in securities of privately held companies.A restricted security is a security which has been purchased through a private offering and cannot be resold to the general public without prior registration under the Securities Act of 1933 (the “1933 Act”) or pursuant to the resale limitations provided by Rule 144 under the 1933 Act, or an exemption from the registration requirements of the 1933 Act.Illiquid securities are securities that cannot be sold or disposed of within a reasonable amount of time in the ordinary course of business.Certain restricted securities may be resold in transaction exempt from registration, normally to qualified institutional buyers, and may be deemed liquid by the AdviserTherefore, not all restricted securities are considered illiquid. SALIENT MLP & ENERGY INFRASTRUCTURE FUND Notes to Consolidated Schedule of Investments, continued February 28, 2014 (Unaudited) The restricted securities held at February 28, 2014 are identified below and are also presented in the Fund’s Consolidated Schedule of Investments. Security % of Net Assets Acquisition Date Total Cost Shares/Units Fair Value AIM Water LLC* % March 7, 2012 $ $ EMG Utica I OffshoreCo-Investment, L.P* February 22, 2013 NGL Energy Partners, LP** September 30, 2013 % $ $ $ * Security has been deemed illiquid by the Adviser. ** Security has been deemed liquid by the Adviser. (h) AFFILIATED INVESTMENT FUNDS The 1940 Act defines affiliates as those issuers in which a fund holds 5% or more of the outstanding voting securities but does not own enough of the outstanding voting securities of the issuer to have control (as defined by the 1940 Act) of that issuer.The following is a summary of the investment in other affiliates for the period ended February 28, 2014. Security Fair Value November 30, Cost of Purchases Proceeds from Sales Realized Gain (Loss) on Investments Change in Unrealized Appreciation (Depreciation) Interest/ Dividend Income Fair Value February 28, EMG Utica I Offshore Co-Investment, L.P. $ $
